Citation Nr: 0803969	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a sinus disability.

3.  Evaluation of chronic prostatitis, currently rated as 0 
percent disabling.

4.  Evaluation of gastroesophageal reflux disease (GERD), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

A Video Conference hearing in front of the undersigned 
Veteran's Law Judge was held in February 2006.  A transcript 
of the hearing has been associated with the claims file.

The issues of an evaluation of chronic prostatitis and GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ankle instability with non displaced fracture of 
the medial malleolus was manifested in service.  .

2.  Post operative sinusitis was manifested in service.


CONCLUSIONS OF LAW

1.  Right ankle instability with non displaced fracture of 
the medial malleolus was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  Postoperative sinusitis was incurred in service.  
38 U.S.C.A.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claims are being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

A.  Right Ankle Condition

Service medical records of April 1982 note the veteran was 
treated for a right ankle sprain secondary to a basketball 
injury.  He was diagnosed with an acute ankle sprain.  In 
July 1989 the veteran sought treatment for pain on the right 
ankle associated with an injury.  The veteran reported the 
ankle popped and clicked.  He was assessed with a chronic 
sprain with neuritis/entrapment syndrome.  In August 1989 the 
veteran again sought treatment for pain on the right ankle.  
The veteran was diagnosed with a dislocated peroneal tendon.  
He was treated with an ankle brace for 6 weeks.  

A VA examination report of September 2002 notes the veteran 
reported he injured his right ankle 15 years before while 
playing sports and suffered a tendon injury and stress 
fracture.  He described his condition to be constant in 
nature but did not complain of any current symptoms.  
Physical examination revealed ankle joint appearance within 
normal limit.  Range of motion was dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees with no pain.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There was 
subluxation of the right ankle and no ankylosis.  X-rays 
showed a linear lucency oriented transversly across the 
medial malleolus consistent with non-displaced fracture.  He 
was diagnosed with a non-displaced fracture medial melleolus 
with inversion subluxation.  

VA examination report of January 2004 notes that the veteran 
reported he had been suffering form a right ankle fracture.  
He stated the condition existed since 1982 and was due to a 
basketball injury in service.  He also stated he reinjured 
his ankle with simple activities due to instability.  He 
reported constant pain.  Current treatment included ankle 
brace, crutches and pain medications.  Physical examination 
revealed ankle joint within normal limits on the right side.  
Range of motion was dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  There were no deformities noted.  X-rays 
showed no evidence of acute osseous injury or significant 
degenerative changes.  No diagnosis was rendered in regards 
to the right ankle as there was no pathology to render a 
diagnosis.

At the Video Conference hearing of February 2006 the veteran 
stated that he has suffered from ankle pain since his injury 
in service in the early 1980's.  He stated he continues to 
experience chronic pain on his right ankle.  He further 
testified that his ankle gives out due to instability.  

The Board notes that the most recent VA examination of 
January 2004 found no disability regarding the veteran's 
right ankle.  However, in at the VA examination of September 
2002 the veteran was diagnosed with non-displaced fracture of 
the medial malleolus with inversion subluxaton of the right 
ankle.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the 
Court stated that the requirement that a current disability 
be present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  The veteran's claim was filed 
in June 2002 and we have VA examination results of September 
2002 which note a disability of the right ankle, therefore, 
there is evidence of record to satisfy the requirement of a 
current disability.  

Having found that the veteran has a current disability of the 
right ankle, the Board is left with the issue of whether said 
disability is related to service.  After a careful review of 
the evidence of record the Board finds that the evidence is 
in favor of a grant for service connection for a right ankle 
disability. 

In regards to continuity of symptoms, the Board notes that 
under § 3.303(b), an alternative method of establishing 
service connection is through a demonstration of continuity 
of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet.App. at 495- 96; see Hickson 
v. West, 12 Vet.App. 247, 253 (1999) (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Significant in caselaw is that lay persons are not competent 
to opine as to medical etiology or render medical opinions.  
See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet.App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

During service the veteran was treated for an injury to the 
right ankle.  He testified at the Video Conference hearing 
that while he was treated for the injury in service, he 
continued to experience pain on a continuous basis.  At the 
VA examination of September 2002 the veteran was found to 
have a non-displaced fracture of the medial malleolus with 
inversion subluxation of the right ankle.  Furthermore, he 
has consistently stated at the VA examinations that he 
suffers from pain in his ankle almost on a daily basis.  The 
Board recognizes that no limitation of motion and no pain was 
found at the VA examinations, however, the Board finds that 
the veteran's overall symptomatology picture shows a 
continuity of symptomatology.  Within a few months from 
separation form service the veteran was found to have a right 
ankle disability.  Furthermore, as noted above, he has 
consistently stated that he continues to suffer form right 
ankle pain since the time of the injury in service.  The 
statements are competent, credible and probative.  The 
veteran's own lay statements establish continuity of 
symptomatology.

In sum, the service medical records document an injury to the 
right ankle in service.  The current disability is linked to 
service by the continuity of symptomatology.  Therefore, 
after careful and considered review of all evidence and 
material of record the Board finds that entitlement to 
service connection for a right ankle disability is 
established.  

B.  Sinus disability

Service medical records show that the veteran underwent a 
dental surgery in August 1985 with complications following 
the surgery.  In late August 1985 he was found to have 
drainage in the left maxillary area in the maxillary sinus 
which was yellow in nature and was probably sinusitis or bony 
sequestrum.  In October 1985 sinus series showed left 
maxillary and ethmoid sinusitis.  In November 1985 the 
veteran was diagnosed with chrome wound infection of tooth 
#16 and received chronic sinusitis treatment, debridiment and 
sinusotomy sequestrectomy.  In January 1986 he was diagnosed 
with chronically inflamed left maxillary sinus with antral 
mucosa exhibiting fibrosis.  In February 1986 the veteran 
complained of sinus pain on the right with purulence from the 
sinus.  

In July 1987 a dental examination revealed that the veteran 
had a past history of sinus infection and oral antral 
opening.  The opening was noted to be closed but the veteran 
still complained of occasionally feeling stuffness.  In 
November 1990 it was noted that the veteran was complaining 
of problems related to a possible perforated sinus from a 
previous extraction and exposure of sinus chamber of the left 
maxillary side.  In December 1992 the veteran went to sick 
call.  It was noted that he presented a continuing chronic 
problem on the left upper quadrant.  He stated he could feel 
drainage.  It was noted that he had a previous extensive 
history dating to 1985.  He complained of continued chronic 
pain to the left side maxillary sinus.  

In August 1996 the veteran was diagnosed with sinusitis.  In 
February 2001 he was diagnosed with acute sinusitis and 
rhinitis.

A VA examination report of September 2002 notes that the 
veteran complained his sinusitis interfered with his 
breathing, and of thick and foul smelling discharge from his 
nose.  He noted his sinus condition was on the right cheek 
and that he experienced flare ups 3 to 4 times a year lasting 
a week at a time.  Examination revealed a bilateral nasal 
obstruction at 60% on the right and 50% on the left.  There 
was evidence of maxillary sinusitis  on the right, with 
tenderness and purulent discharge from the nose.  Sinus x-
rays were within normal limits.  He was diagnosed with 
seasonal allergic rhinitis with mild bilateral maxillary 
sinus pressure.  

Private medical treatment records of January 2006 note the 
veteran sought treatment for sinusitis.  A sinus CT-scan 
revealed a mucosal inflammatory disease in the maxillary 
antra bilaterally.  It was found that there was either an air 
fluid level in the mid maxillary antrum on the left or 
possibly a mucosal retention cyst in the dependent aspect of 
the right maxillary antrum.  The frontal and sphenoid sinuses 
appeared clear as well as the ethmoid air cells.

In a letter of February 2006, the veteran's private 
physician, Dr. T.S.K., noted that the veteran had a history 
of wisdom tooth extraction in the 1980's with subsequent 
multiple procedures due to complications with tooth root 
infection.  He further stated that he believed the veteran 
had chronic left sinusitis due likely to mucosal scarring and 
mucous stasis from prior dental root procedures.  

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant for service 
connection for post operative sinusitis.  The record clearly 
establishes a current diagnosis of chronic left maxillary 
sinusitis.  Furthermore, service medical records show that 
the veteran had a perforated sinus.  Service medical records 
also document complaints of and treatment for sinusitis from 
the time of the dental surgery in 1985 up until just a few 
months prior to his release form active duty in 2001.  In 
addition, the veteran's private physician has provided a 
nexus opinion where he states that the veteran's current 
sinusitis is directly related to the veteran's wisdom tooth 
extraction and complications thereafter in service.  This is 
the only medical opinion of record.  It stands uncontradicted 
by any other competent evidence of record.   

Accordingly, service connection for a sinus disability is 
granted.  


ORDER

Service connection for right ankle instability with non 
displaced frature of the medial malleolus is granted.

Service connection for post operative sinusitis is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.   Furthermore, the VCAA requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to 
conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran is seeking a higher evaluation for his service 
connected GERD.  At the Video Conference hearing of February 
2006 the veteran stated that he was being treated for his 
GERD at the VA hospital.  He stated that his last appointment 
for treatment of his GERD had been a month prior to the 
hearing.  VA outpatient records have not been associated with 
the claim file.  These records must be obtained.  

In addition, the Board notes that the most recent VA 
examination of the veteran's chronic prostatitis dates to 
January 2004.  At the Video Conference hearing of February 
2006, the veteran testified that he experiences urine leakage 
which sometimes drips down his legs.  He further testified 
that he urinates about every 20 minutes during the day and 
about every hour to two hours at night.  The current level of 
disability must be determined.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the 
relevant VA outpatient treatment 
records regarding treatment for the 
veteran's GERD from November 2001 
through the present and associate them 
with the claim file.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current level of 
disability of his service connected 
chronic prostatitis.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


